                                        CASE 0:18-cv-01445-DSD-ECW Doc. 65-6 Filed 09/24/19 Page 1 of 4
                                                               West Publishing Corp. v. LegalEase Solutions, LLC


Bates No.      Date         Author   From                      To                         CC                       Description                                                                      Priv Type
ROSS00054258   12/22/2017            Isakov, Maxim             Van Der Heijden, Tomas*                             Email chain seeking legal advice regarding ROSS classifier case pilot            AC

ROSS00054341   7/11/2019             Van Der Heijden, Tomas*   Lancaster, Peter*          Von Simson, Charles*     Email chain seeking legal advice regarding West v. LegalEase prepared in         AC; WP
                                                                                                                   anticipation of litigation
ROSS00054355   4/17/2019             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                   anticipation of litigation
ROSS00054360   11/28/2018            Arruda, Andrew            Van Der Heijden, Tomas*    Hamilton, Thomas         Email chain seeking legal advice regarding question from LegalEase               AC; WP
                                                                                          Ovbiagele, Jimoh         prepared in anticipation of litigation
ROSS00054362   11/1/2018             Van Der Heijden, Tomas*   Arruda, Andrew                                      Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                               Hamilton, Thomas                                    anticipation of litigation
ROSS00054371   11/1/2018             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                   anticipation of litigation
ROSS00054378   11/1/2018             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                   anticipation of litigation
ROSS00054384   10/24/2018            Van Der Heijden, Tomas*   Arruda, Andrew             Shafik, Sean             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                               Ovbiagele, Jimoh                                    anticipation of litigation
ROSS00054390   10/24/2018            Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                   anticipation of litigation
ROSS00054394   7/9/2018              Van Der Heijden, Tomas*   Arruda, Andrew             Ovbiagele, Jimoh         Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                          Toppin, Graham           anticipation of litigation
ROSS00054397   6/28/2018             Arruda, Andrew            Van Der Heijden, Tomas*    Ovbiagele, Jimoh         Email chain seeking legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                          Toppin, Graham           anticipation of litigation
ROSS00054400   6/28/2018             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054403   6/17/2019             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                   anticipation of litigation
ROSS00054408   6/14/2019             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                   anticipation of litigation
ROSS00054410   6/14/2019             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                   anticipation of litigation
ROSS00054495   1/11/2018             Van Der Heijden, Tomas*   Ovbiagele, Jimoh           Toppin, Graham           Email to facilitate the rendition of legal advice to client regarding internal   AC
                                                                                                                   counsel legal tasks
ROSS00054500   12/22/2017            Ovbiagele, Jimoh          Van Der Heijden, Tomas*                             Email chain providing legal advice regarding internal counsel's legal updates    AC

ROSS00054512   1/22/2018             Ovbiagele, Jimoh          Van Der Heijden, Tomas*    Toppin, Graham           Email chain to facilitate the rendition of legal advice to client to be sought   AC
                                                                                                                   from Van Der Heijden, Tomas* regarding internal counsel's legal tasks

ROSS00054583   12/15/2017            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email chain prepared by counsel incorporating legal advice regarding legal       AC
                                                                                                                   status updates
ROSS00054586   11/23/2017            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email prepared by counsel incorporating legal advice regarding ROSS legal        AC
                                                                                                                   status update
ROSS00054654   7/9/2019              Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054664   7/11/2019             Lancaster, Peter*         Van Der Heijden, Tomas*    Johnson, Kate*           Email chain providing legal advice regarding West subpoena to LegalEase          AC; WP
                                                                                          Von Simson, Charles*     prepared in anticipation of litigation
ROSS00054667   4/25/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding West v. LegalEase prepared in         AC; WP
                                                                                                                   anticipation of litigation
ROSS00054671   3/27/2019             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                   anticipation of litigation




9/10/2019                                                             ROSS Intelligence, Inc. Redaction Log                                                                                                  1 of 4
                                        CASE 0:18-cv-01445-DSD-ECW Doc. 65-6 Filed 09/24/19 Page 2 of 4
                                                               West Publishing Corp. v. LegalEase Solutions, LLC


Bates No.      Date         Author   From                      To                         CC                       Description                                                                     Priv Type
ROSS00054672   3/18/2019             Van Der Heijden, Tomas*   Arruda, Andrew                                      Email chain providing legal advice regarding West v. LegalEase                  AC
                                                               Ovbiagele, Jimoh
ROSS00054680   12/3/2018             Arruda, Andrew            Van Der Heijden, Tomas*    Hamilton, Thomas         Email chain seeking legal advice regarding LegalEase litigation prepared in     AC; WP
                                                                                          Ovbiagele, Jimoh         anticipation of litigation
ROSS00054683   12/3/2018             Van Der Heijden, Tomas*   Arruda, Andrew             Hamilton, Thomas         Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                          Ovbiagele, Jimoh         anticipation of litigation
ROSS00054686   10/24/2018            Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in     AC; WP
                                                                                                                   anticipation of litigation
ROSS00054692   10/24/2018            Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in   AC; WP
                                                                                                                   anticipation of litigation
ROSS00054696   10/24/2018            Arruda, Andrew            Van Der Heijden, Tomas*    Ovbiagele, Jimoh         Email chain seeking legal advice regarding West v. LegalEase prepared in        AC; WP
                                                                                          Shafik, Sean             anticipation of litigation
ROSS00054699   10/24/2018            Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054703   10/24/2018            Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in     AC; WP
                                                                                                                   anticipation of litigation
ROSS00054706   10/24/2018            Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054708   7/9/2018              Arruda, Andrew            Van Der Heijden, Tomas*    Ovbiagele, Jimoh         Email chain with attachment(s) providing legal advice regarding West v.         AC
                                                                                          Toppin, Graham           LegalEase
ROSS00054711   6/28/2018             Van Der Heijden, Tomas*   Arruda, Andrew                                      Email chain providing legal advice regarding West v. LegalEase                  AC
                                                               Ovbiagele, Jimoh
                                                               Toppin, Graham
ROSS00054715   6/17/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054721   6/17/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054726   6/14/2019             Van Der Heijden, Tomas*   Arruda, Andrew                                      Email chain with attachment(s) providing legal advice regarding Subpoena        AC; WP
                                                               Ovbiagele, Jimoh                                    from LegalEase prepared in anticipation of litigation
ROSS00054826   1/4/2018              Ovbiagele, Jimoh          Van Der Heijden, Tomas*    Toppin, Graham           Email chain seeking legal advice regarding current legal matters                AC

ROSS00054829   11/30/2017            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email providing legal advice regarding summary of current legal matters         AC

ROSS00054837   1/22/2018             Van Der Heijden, Tomas*   Ovbiagele, Jimoh           Toppin, Graham           Email providing legal advice regarding summary of current legal matters         AC

ROSS00054852   12/15/2017            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email reflecting information gathered or prepared at the direction of counsel AC
                                                                                                                   regarding ROSS legal matters status
ROSS00054867   11/22/2017            Shafik, Sean              Van Der Heijden, Tomas*                             Email chain seeking legal advice regarding contract modifications             AC

ROSS00054906   11/10/2017            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email providing legal advice regarding summary of current legal matters         AC

ROSS00054908   7/9/2019              Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00054918   4/25/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in     AC; WP
                                                                                                                   anticipation of litigation
ROSS00054931   4/17/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in     AC; WP
                                                                                                                   anticipation of litigation
ROSS00054936   11/30/2018                                                                                          Email chain seeking legal advice regarding West litigation prepared in          AC; WP
                                                                                                                   anticipation of litigation




9/10/2019                                                             ROSS Intelligence, Inc. Redaction Log                                                                                                 2 of 4
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-6 Filed 09/24/19 Page 3 of 4
                                                                                West Publishing Corp. v. LegalEase Solutions, LLC


Bates No.      Date         Author                    From                      To                         CC                       Description                                                                      Priv Type
ROSS00054938   10/24/2018                             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding West v. LegalEase prepared in         AC; WP
                                                                                                                                    anticipation of litigation
ROSS00054942   10/24/2018                             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding West v. LegalEase prepared in         AC; WP
                                                                                                                                    anticipation of litigation
ROSS00054950   7/9/2018                               Arruda, Andrew            Van Der Heijden, Tomas*    Ovbiagele, Jimoh         Email chain seeking legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                                           Toppin, Graham           anticipation of litigation
ROSS00054976   6/17/2019                              Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                                                                    anticipation of litigation
ROSS00054980   7/8/2018                               Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055023   12/8/2017                              Ovbiagele, Jimoh          Van Der Heijden, Tomas*                             Email conveying legal advice regarding status of legal matters                   AC

ROSS00055058   1/4/2018                               Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email providing legal advice regarding summary of current legal matters          AC
                                                                                Toppin, Graham
ROSS00055063   11/30/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh          Van Der Heijden, Tomas*                             Email chain prepared by counsel incorporating legal advice provided by Van AC
                                                                                                                                    Der Heijden, Tomas* regarding internal counsel legal updates

ROSS00055070   1/22/2018    Van Der Heijden, Tomas*   Ovbiagele, Jimoh          Van Der Heijden, Tomas*    Toppin, Graham           Email chain prepared by counsel incorporating legal advice provided by Van AC
                                                                                                                                    Der Heijden, Tomas* regarding internal counsel's legal tasks

ROSS00055077   12/15/2017                             Ovbiagele, Jimoh          Van Der Heijden, Tomas*                             Email to facilitate the rendition of legal advice to client regarding internal   AC
                                                                                                                                    counsel tasks
ROSS00055079   11/23/2017                             Ovbiagele, Jimoh          Van Der Heijden, Tomas*                             Email chain prepared by counsel incorporating legal advice regarding legal       AC
                                                                                                                                    matters status update
ROSS00055148   7/11/2019                              Von Simson, Charles*      Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055150   4/25/2019                              Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055154   3/27/2019                              Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055155   3/18/2019                              Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055165   11/1/2018                              Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055173   10/24/2018                             Arruda, Andrew            Van Der Heijden, Tomas*    Ovbiagele, Jimoh         Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                           Shafik, Sean             anticipation of litigation
ROSS00055180   10/24/2018                             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055185   10/24/2018                             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding West v. LegalEase prepared in         AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055191   10/24/2018                             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055194   10/24/2018                             Van Der Heijden, Tomas*   Arruda, Andrew             Shafik, Sean             Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                Ovbiagele, Jimoh                                    anticipation of litigation
ROSS00055197   6/28/2018                              Lancaster, Peter*         Van Der Heijden, Tomas*                             Email with attachment(s) providing legal advice regarding LegalEase              AC; WP
                                                                                                                                    litigation prepared in anticipation of litigation
ROSS00055200   6/17/2019                              Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation
ROSS00055206   6/17/2019                              Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                                    anticipation of litigation



9/10/2019                                                                              ROSS Intelligence, Inc. Redaction Log                                                                                                  3 of 4
                                        CASE 0:18-cv-01445-DSD-ECW Doc. 65-6 Filed 09/24/19 Page 4 of 4
                                                               West Publishing Corp. v. LegalEase Solutions, LLC


Bates No.      Date         Author   From                      To                         CC                       Description                                                                     Priv Type
ROSS00055211   6/17/2019             Lancaster, Peter*         Van Der Heijden, Tomas*                             Email chain providing legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                   anticipation of litigation
ROSS00055214   6/14/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding West subpoena prepared in            AC; WP
                                                                                                                   anticipation of litigation
ROSS00055218   6/14/2019             Van Der Heijden, Tomas*   Lancaster, Peter*                                   Email chain seeking legal advice regarding LegalEase litigation prepared in     AC; WP
                                                                                                                   anticipation of litigation
ROSS00055252   12/7/2017             Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email providing legal advice regarding internal legal tasks update              AC

ROSS00055272   9/6/2017              Van Der Heijden, Tomas*   Arruda, Andrew                                      Email chain providing legal advice regarding ROSS investor closing            AC
                                                                                                                   documents
ROSS00055284   12/21/2017            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email reflecting information gathered or prepared at the direction of counsel AC
                                                                                                                   regarding status of legal matters
ROSS00055286   1/26/2018             Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email providing legal advice regarding corporate legal matters update         AC
                                                               Toppin, Graham
ROSS00055348   1/29/2018             Shafik, Sean              Van Der Heijden, Tomas*                             Email chain seeking legal advice regarding LegalEase prepaid memos              AC

ROSS00055351   1/19/2018             Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                    Email providing legal advice regarding legal status update                      AC
                                                               Toppin, Graham
ROSS00055379   11/22/2017            Van Der Heijden, Tomas*   Shafik, Sean                                        Email chain providing legal advice regarding LegalEase deliverables             AC

ROSS00055382   11/22/2017            Shafik, Sean              Van Der Heijden, Tomas*                             Email chain with attachment(s) seeking legal advice regarding LegalEase         AC
                                                                                                                   deliverables
ROSS00055408   10/6/2017             Asana                     Van Der Heijden, Tomas*                             Email reflecting legal advice regarding pending legal matters                   AC

ROSS00055410   10/10/2017            Asana                     Van Der Heijden, Tomas*                             Email to facilitate the rendition of legal advice to client to be sought from   AC
                                                                                                                   Van Der Heijden, Tomas* regarding internal counsel tasks

ROSS00055471   11/10/2017            Ovbiagele, Jimoh          Van Der Heijden, Tomas*                             Email chain reflecting legal advice regarding status of legal matters           AC

ROSS00056688   12/22/2017            Ovbiagele, Jimoh          Arruda, Andrew                                      Email chain to facilitate the rendition of legal advice to client regarding     AC
                                                                                                                   internal counsel legal tasks




9/10/2019                                                             ROSS Intelligence, Inc. Redaction Log                                                                                                 4 of 4
